             CASE 0:19-cv-02871-SRN-ECW Doc. 57 Filed 10/15/20 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


Travel Leaders Leisure Group, LLC, d/b/a            Court File No. 19-CV-02871-SRN-ECW
Cruise Specialists,
                                                     STIPULATION FOR PROTECTIVE
                       Plaintiff,                              ORDER

        v.

Cruise & Travel Experts, Inc., and Thomas
Baumann,

                       Defendants.



        The parties stipulate that the court may enter the following protective order:

        1.       Definitions. As used in this protective order:

                 (a)      “attorney” means an attorney who has appeared in this action;

              (b)     “confidential document”          means    a     document   designated   as
        confidential under this protective order;

              (c)     to “destroy” electronically stored information means to delete from all
        databases, applications, and file systems so that the information is not accessible
        without the use of specialized tools or techniques typically used by a forensic expert;

               (d)    “document” means information disclosed or produced in discovery,
        including at a deposition;

                 (e)      “notice” or “notify” means written notice;

                 (f)      “party” means a party to this action; and

              (g)    “protected document” means a document protected by a privilege or
        the work-product doctrine.

        2.       Designating a Document or Deposition as Confidential.

              (a)     A party or non-party disclosing or producing a document may
        designate it as confidential if the party or non-party contends that it contains
        confidential or proprietary information.


12891404v1
             CASE 0:19-cv-02871-SRN-ECW Doc. 57 Filed 10/15/20 Page 2 of 7




              (b)    A party or non-party may designate a document as confidential by
        conspicuously marking each page with the word “confidential.”

                 (c)    Deposition testimony may be designated as confidential:

                        (i)     on the record at the deposition; or

                        (ii) after the deposition, by promptly notifying the parties and
                 those who were present at the deposition.

                (d)   If a witness is expected to testify as to confidential or proprietary
        information, a party or non-party may request that the witness’s deposition be taken
        in the presence of only those persons entitled to receive confidential documents.

        3.       Who May Receive a Confidential Document.

                 (a)    A confidential document may be used only in this action.

                 (b)    No person receiving a confidential document may reveal it, except to:

                        (i)     the court and its staff;

                        (ii)    an attorney or an attorney’s partner, associate, or staff;

                       (iii) a person shown on the face of the confidential document to
                 have authored or received it;

                         (iv)   a court reporter or videographer retained in connection with
                 this action;

                        (v)     a party (subject to paragraph 3(c)); and

                        (vi)    any person who:

                                (1)    is retained to assist a party or attorney with this action;
                                       and

                                (2)    signs a declaration that contains the person’s name,
                                       address, employer, and title, and that is in substantially
                                       this form:

                                       I have read, and agree to be bound by, the protective
                                order in the case captioned Travel Leaders Leisure Group, LLC,
                                d/b/a Cruise Specialists v. Cruise & Travel Experts, Inc., and
                                Thomas Baumann, Court File No. 19-CV-02871-SRN-ECW in
                                the United States District Court for the District of Minnesota.


12891404v1
                                                  2
             CASE 0:19-cv-02871-SRN-ECW Doc. 57 Filed 10/15/20 Page 3 of 7




                             As soon as my work in connection with that action has ended,
                             but not later than 30 days after the termination of that action
                             (including any appeals), I will return or destroy any
                             confidential document that I received, any copy of or excerpt
                             from a confidential document, and any notes or other document
                             that contains information from a confidential document.

                                    I declare under penalty of perjury that the foregoing is
                             true and correct.

               (c)   A party may supplement the “confidential” mark (see paragraph 2(b))
        with the words “attorney’s eyes only,” in which case a confidential document so
        designated may not be revealed to another party.

               (d)      If a confidential document is revealed to someone not entitled to
        receive it, the parties must make reasonable efforts to retrieve it.

      4.     Serving This Protective Order on a Non-Party. A party serving a
subpoena on a non-party must simultaneously serve a copy of this protective order and of
Local Rule 5.6.

      5.      Correcting an Error in Designation. A party or non-party who discloses or
produces a confidential document not designated as confidential may, within 7 days after
discovering the error, provide notice of the error and produce a copy of the document
designated as confidential.

        6.       Use of a Confidential Document in Court.

              (a)    Filing. This protective order does not authorize the filing of any
        document under seal. A confidential document may be filed only in accordance
        with LR 5.6.

               (b)     Presentation at a hearing or trial. A party intending to present another
        party’s or a non-party’s confidential document at a hearing or trial must promptly
        notify the other party or the non-party so that the other party or the non-party may
        seek relief from the court.

        7.       Changing a Confidential Document’s Designation.

               (a)    Document disclosed or produced by a party. A confidential document
        disclosed or produced by a party remains confidential unless the parties agree to
        change its designation or the court orders otherwise.

              (b)    Document produced by a non-party. A confidential document
        produced by a non-party remains confidential unless the non-party agrees to change


12891404v1
                                               3
             CASE 0:19-cv-02871-SRN-ECW Doc. 57 Filed 10/15/20 Page 4 of 7




        its designation or the court orders otherwise after providing an opportunity for the
        non-party to be heard.

               (c)     Changing a designation by court order. A party who cannot obtain
        agreement to change a designation may move the court for an order changing the
        designation. If the motion affects a document produced by a non-party then, with
        respect to the motion, that non-party is entitled to the same notice and opportunity
        to be heard as a party. The party or non-party who designated a document as
        confidential must show that the designation satisfies Fed. R. Civ. P. 26(c).

        8.       Handling a Confidential Document after Termination of Litigation.

              (a)     Within 60 days after the termination of this action (including any
        appeals), each party must:

                        (i)    return or destroy all confidential documents; and

                        (ii)   notify the disclosing or producing party that it has returned or
                 destroyed all confidential documents within the 60-day period.

              (b)    Notwithstanding paragraph 8(a), each attorney may retain a copy of
        any confidential document submitted to the court.

     9.   Inadvertent Disclosure or Production to a Party of a Protected
Document.

                 (a)    Notice.

                         (i)    A party or non-party who discovers that it has inadvertently
                 disclosed or produced a protected document must promptly notify the
                 receiving party and describe the basis of the claim of privilege or protection.
                 If the party or non-party provides such notice and description, the privilege
                 or protection is not waived.

                         (ii)   A party who discovers that it may have received an
                 inadvertently disclosed or produced protected document must promptly
                 notify the disclosing or producing party or non-party.

                (b)   Handling of Protected Document. A party who is notified or discovers
        that it may have received a protected document must comply with Fed. R. Civ. P.
        26(b)(5)(B).




12891404v1
                                                4
             CASE 0:19-cv-02871-SRN-ECW Doc. 57 Filed 10/15/20 Page 5 of 7




        10.      Security Precautions and Data Breaches.

               (a)   Each party must make reasonable efforts to protect the confidentiality
        of any confidential document disclosed or produced to that party.

               (b)    A party who learns of a breach of confidentiality must promptly notify
        the disclosing or producing party of the scope and nature of that breach and make
        reasonable efforts to remedy the breach.

       11.    Survival of Obligations. The obligations imposed by this protective order
survive the termination of this action.

        Stipulated to:




12891404v1
                                             5
             CASE 0:19-cv-02871-SRN-ECW Doc. 57 Filed 10/15/20 Page 6 of 7




Dated: October 15, 2020                       TAFT STETTINIUS & HOLLISTER
                                              LLP


                                              By: /s/ Danielle W. Fitzsimmons
                                                  Gregory J. Stenmoe (#131155)
                                                  Danielle W. Fitzsimmons (#391130)
                                                  Samuel N. Louwagie (#0400885)
                                              2200 IDS Center
                                              80 South 8th Street
                                              Minneapolis, MN 55402-2157
                                              Telephone: (612) 977-8400
                                              Fax:         (612) 977-8650
                                              Email:       gstenmoe@taftlaw.com
                                                           dfitzsimmons@taftlaw.com
                                                           slouwagie@taftlaw.com

                                              ATTORNEYS     FOR     PLAINTIFF
                                              TRAVEL     LEADERS      LEISURE
                                              GROUP,   LLC,   D/B/A    CRUISE
                                              SPECIALISTS




12891404v1
                                          6
             CASE 0:19-cv-02871-SRN-ECW Doc. 57 Filed 10/15/20 Page 7 of 7




Dated: October 15, 2020                       NILAN JOHNSON LEWIS P.A.


                                              By: /s/ Joel O’Malley
                                                  Joel O’Malley (#0352573)
                                                  Katie M. Connolly (#0338357)
                                                  Andrew Peterson (#0399979)
                                              250 Marquette Avenue South, Suite 800
                                              Minneapolis, MN 55401
                                              Telephone: (612) 305-7500
                                              Fax:          (612) 305-7501
                                              Email:        jomalley@nilanjohnson.com
                                                            kconnolly@nilanjohnson.com
                                                            apeterson@nilanjohnson.com

                                              ATTORNEYS FOR DEFENDANTS
                                              CRUISE & TRAVEL EXPERTS, INC.,
                                              AND THOMAS BAUMANN


                                              Richard E. Spoonemore (admitted pro hac
                                              vice)
                                              Daniel Gross (admitted pro hac vice)
                                              SIRIANNI YOUTZ SPOONEMORE
                                              HAMBURGER PLLC
                                              3101 Western Avenue, Suite 350
                                              Seattle, WA 98121
                                              Phone: 206.223.0303
                                              rspoonemore@sylaw.com
                                              Daniel@sylaw.com




12891404v1
                                          7
